DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 12/17/2021, is acknowledged.  Claims 1 and 3 are amended; Claim 2 is canceled. No new matter is present.  Claims 1 and 3 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 12 “is reduced to ambient temperature such that

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method comprising welding first and second titanium alloy parts by linear friction welding, cooling to ambient, heating the welded parts above a transition temperature from alpha-beta to a single phase beta, then cooling to obtain first and second welded parts such that alpha phase precipitates in a lamellar fashion to obtain a lamellar alpha phase in a beta matrix.  Closest prior art El-Soudani fails to teach a method of heating and cooling resulting in a lamellar alpha phase in a beta matrix.  As a result, the rejection over El-Soudani in view of Cattiez is withdrawn in view of Applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waldman et al. (US 2017/0022827); Morris et al. (US 2016/0146024); Chin et al. (US 2012/0279066); Bray (US 8146795); Gindorf et al. (US 2012/0027603); Fujii et al. (US 6884305).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735